The following opinion was filed November 14, 1911:
WiNslow, C. J.
(dissenting). The trial judge granted a new trial in this case because he thought he had erred in charging the. jury that the guard required by sec. 1636; of the Statutes must be sufficient to safeguard the employee while discharging his duties. He thought that this instruction was contrary to the doctrine of'the cases of West v. Bayfield M. Co. 144 Wis. 106, 128 N. W. 992, and Willette v. Rhinelander P. Co. 145 Wis. 537, 130 N. W. 853, recently decided by this court, and hence that there was prejudicial error. I think the circuit judge was right in his charge and wrong in his conclusion as to the effect of the cases named.
Those cases hold, in substance, that an employer is not an insurer of his employees’ safety under the act named, and that the instruction given in the West Case, to the effect that the employer must “guard the gearing safely, that the persons who work about the building should be secure against danger or violence while performing their work,” could only be construed as meaning that the employer must insure the employee against injury from the gearing.
See Laws of 1911, ch. 396, amending sec. 1636jj, Stats. — Rep.
I do not regal’d the instruction in the present case as the equivalent of the instruction in the West Case even standing alone, hut furthermore it will be seen in the present case that the circuit judge in that immediate connection told the jury that the question was whether the gearing was sufficiently guarded so as to safeguard an employee while doing an act which the employer should reasonably anticipate he might perform in the discharge of his duty, and while the employee was in the exercise of ordinary care. There was no such limitation or qualification in the West Case. Had there been I do not think the case would have been decided as it was, for I am quite certain I should not have concurred in the holding that there was error. To safeguard an employee while discharging his duty in the exercise of ordinary care is not, as it seems to me, the equivalent of guarding the gearing so that the employee shall he secure from danger or violence while performing his work. One instruction requires the employee to he exercising usual and ordinary care, the other does not, hut carries the necessary implication that whether he is exercising care or not he must he protected from injury.
So I think there was no error in the court’s charge in the present case in this particular. The new trial was granted because of a supposed erroneous instruction, not because the trial judge was dissatisfied with the verdict and exercised his discretion. There being, as I think, no such error, the order should he reversed. I would not hold a correct charge erroneous because the trial judge wrongly thought it was erroneous.